Citation Nr: 0332203	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to a compensable initial evaluation for 
sinusitis.  

6.  Entitlement to a compensable initial evaluation for 
benign prostatic hypertrophy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to May 
1979 and from July 1980 to February 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the Winston-
Salem, North Carolina, Regional Office of the Department of 
Veterans Affairs (VA) which, among other determinations, 
denied service connection for right and left shoulder 
disabilities and for right and left knee disabilities.  The 
rating decision granted service connection for sinusitis and 
benign prostatic hypertrophy and assigned non-compensable 
ratings for each; as to these disabilities, the veteran has 
appealed the initial evaluations assigned.  The veteran 
subsequently moved to Florida, where his file is now under 
the jurisdiction of the VA Regional Office (RO) in St. 
Petersburg, Florida.  


REMAND

Development of the evidence 

The Board finds that in addition to the notification required 
to satisfy the Veterans Claims Assistance Act of 2000 (VCAA), 
as discussed below, additional development of the medical 
evidence is required to clarify the status of the specific 
disabilities at issue.  In particular, after additional 
medical documentation is obtained, current VA examinations 
should be performed.  Although the veteran underwent a VA 
examination in October 2000, while he was still in service, 
the veteran's representative has requested that another 
examination be performed and the Board finds that the request 
is reasonable under the circumstances of the case.  

With respect to the claims for service connection for 
disabilities of both knees, the veteran contends that he has 
constant bilateral knee pain as the result of impacts 
received as a result of duty as a paratrooper for more than 
10 years in service.  Service medical records show that in 
1978 the veteran was evaluated for right knee pain and that 
the possibility of chondromalacia was noted.  If additional 
development shows that the veteran has a current disability 
of either knee, a medical opinion as to a possible nexus to 
service should be obtained.  

With respect to the shoulders, the veteran states that he was 
evaluated for chronic left shoulder pain in service and was 
told that he had tendonitis or bursitis.  He now claims that 
he has fibromyalgia in the shoulders which was diagnosed 
after service for the same symptoms.  Service medical records 
show that the veteran was evaluation for chronic left 
shoulder pain in 1999 and 2000 and that assessments of 
osteoarthritis versus impingement syndrome and degenerative 
joint disease of the left shoulder were recorded.  If 
additional development shows that the veteran has a current 
disability of either shoulder, a medical opinion as to a 
possible nexus to service should be obtained.  

With respect to the ratings for sinusitis and benign 
prostatic hypertrophy, the veteran has alleged the 
symptomatology that has the potential to strengthen his claim 
for initial compensable evaluations for these disorders.  As 
to benign prostatic hypertrophy, the veteran stated in his 
notice of disagreement and substantive appeal that his 
symptoms include extremely frequent urination, a constant 
urge to urinate, pain in the prostate area that kept him 
awake at night and pain on starting a stream.  At the October 
2000 VA examination, the examiner concluded that the 
veteran's symptoms justified referral to a urologist for 
evaluation.  The Board agrees that a full urological 
examination is warranted.  

As for the sinusitis, the veteran reports that he has 
undergone evaluations for the disorder on referral from his 
physician, Dr. Krishnan, and has received treatment by an 
allergist.  All available records relating to these referrals 
should be obtained and the veteran should then undergo a VA 
ear, nose and throat examination.  

VCAA compliance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
which, among other changes, expanded the notification and 
duty to assist obligations owed to claimants.  

In the present case, the record shows that the RO has not 
referenced or discussed the VCAA in developing and 
adjudicating the veteran's claim.  In particular, the RO has 
not provided notice to the veteran of the requirements of the 
VCAA, including the division of responsibilities between VA 
and the claimant in obtaining evidence, either by a notice 
letter of its own or by adopting a copy of the recommended 
VCAA notice letters provided by the Veterans Benefits 
Administration.  Nor has the RO addressed the extent to which 
the VCAA was satisfied.  See Quartuccio, Id.; Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Under the 
law, as interpreted by Quartuccio, VA must notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
VA must also advise a claimant which evidence the claimant 
must supply and which evidence the VA will obtain on his or 
his behalf.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA, as described above.  The 
actions set forth herein are not necessarily all-inclusive.  
Additional evidentiary development may be necessary depending 
on information received from the veteran or obtained on 
examination.  It remains the RO's responsibility to ensure 
that the notification and development required by the VCAA 
are undertaken in this case.  



Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  Assure that all notice and 
development required by the VCAA has been 
done, including notifying the veteran 
what evidence he needs to submit and what 
evidence will be obtained by VA and that 
the time limits provided are in 
accordance with Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), which invalidated 
the 30-day response period in 38 C.F.R. 
§ 3.159(b)(1) (2002) as inconsistent with 
38 U.S.C. § 5103(b)(1).

2.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
physicians, and clinics and hospitals, 
from which he has received examination or 
treatment for disability of the shoulders 
and knees, as well as for sinusitis and 
benign prostatic hypertrophy, throughout 
the entire period since military service.  
In particular, the veteran should be 
asked to identify the physicians to whom 
he was referred by Dr. Krishnam for 
evaluation and/or treatment.  Upon 
receipt of proper authorization, the RO 
should attempt to obtain all available 
documentation from the medical providers 
identified by the veteran and associate 
the records with the veteran's claims 
folder.  

3.  Following the above action, the RO 
should schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of all current 
shoulder or knee disability and ascertain 
its relationship to service, if any.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination and that 
the examiner note that the file was 
available for review. 

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following and provide a full 
statement of the basis for any 
conclusions reached.  

a.  Identify and provide a 
diagnosis for any disability 
found to be present in either 
shoulder or knee.  Each of 
these joints should be 
separately discussed.  

b.  For each shoulder and/or 
knee in which a disability is 
identified, provide an opinion 
as to whether it is at least as 
likely as not that such 
disability is related to the 
veteran's service.  

4.  The RO should schedule the veteran 
for a VA ear, nose and throat examination 
to determine the severity of the 
veteran's service-connected sinusitis.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination and that 
the examiner note that it was available. 

On the basis of the examination, review 
of the file, and any additional 
information obtained from the veteran, 
the examiner should respond to the 
following:  

The examiner should identify 
and describe the severity of 
all symptoms associated with 
sinusitis and to the extent 
possible obtain information 
concerning the extent of 
incapacitation resulting from 
exacerbations of sinusitis, 
including their frequency, 
duration and required 
treatment.  

5.  The RO should schedule the veteran 
for a VA urological examination to 
identify and describe the nature and 
extent of all symptoms associated with 
the veteran's service-connected benign 
prostatic hypertrophy.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination and that it was available 
should be noted in the report. 

On the basis of the examination findings, 
review of the file, and any additional 
information obtained from the veteran, 
the examiner should respond to the 
following:  

The examiner should describe 
the nature and severity of all 
symptoms associated with the 
veteran's service-connected 
benign prostatic hypertrophy to 
include whether there is 
voiding dysfunction or urinary 
tract infection and, if so, the 
associated symptoms. 

6.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  All necessary 
follow-up actions should be taken.  

7.  When the record is complete, the RO 
should review the issues on appeal.  If 
any determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



